Per Curiam.
The minor appellant, a boy 7 years of age at the time of the incident, was struck and injured by respondents’ automobile. This suit was instituted seeking damages on his behalf. Appeal to this court follows a jury verdict in favor of respondents.
The appeal is prosecuted on a short record, and only two assignments of error are properly before us for consideration, namely, (1) whether the trial court erred in refusing to direct a verdict on behalf of appellant, and (2) whether the trial court erred in submitting and instructing upon the issue of contributory negligence.
Briefly, the evidence brought before us reveals that as respondent driver was proceeding westerly with a line of trafflc on a heavily traveled, two-lane arterial and approaching an intersection, he observed appellant minor and another boy standing off the roadway in the vicinity of the southeast corner of the intersection. Respondent driver testified he kept these boys under observation until his vehicle was abreast of them at which time he turned his attention to some children on bicycles ahead and to his right. Immediately thereafter appellant minor ran diagonally across the intersection through eastbound traffic and either into the path of or into the left front of respondents’ vehicle. Before respondents’ vehicle could be stopped, the boy was injured.
Upon this state of facts, the trial court did not err in refusing to direct a verdict for appellant minor. Neither did the trial court err in submitting to the jury the issue of appellant minor’s contributory negligence, and we find no error in the instructions to which our attention has been directed by appellant.
The judgment is affirmed.